UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN MANUEL LOPEZ, a/k/a Juan Lopez, a/k/a Juan Manuel Lopez
Medina,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00031-CCE-1)


Submitted:   May 23, 2012                     Decided:   June 7, 2012


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Doorasamy, Sr., LAW OFFICE OF ALAN DOORASAMY, SR., Winston-
Salem, North Carolina, for Appellant.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan      Manuel   Lopez    appeals    the    270-month    sentence

imposed    by   the    district     court    following    a   guilty   plea   to

conspiracy to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2006).              Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the district court erred in granting the Government’s

U.S.   Sentencing      Guidelines      Manual   § 5K1.1   (2010)   motion     and

awarding a fifteen percent reduction in sentence rather than the

twenty percent reduction requested by Lopez.              Lopez was informed

of his right to file a pro se supplemental brief, but he has not

done so.     The Government has likewise declined to file a brief.

We affirm.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the district court’s judgment.                 To

the extent Lopez argues his dissatisfaction with the scope of

the district court’s departure, that decision is unreviewable on

appeal.    See United States v. Hill, 70 F.3d 321, 324 (4th Cir.

1995) (this court        cannot review “the extent of the district

court’s downward departure, except in instances in which the

departure decision resulted in a sentence imposed in violation



                                         2
of   law    or   resulted      from    an       incorrect       application     of     the

Guidelines”).

             This   court      requires     that        counsel    inform     Lopez     in

writing of his right to petition the Supreme Court of the United

States for further review.            If Lopez requests that a petition be

filed,     but   counsel    believes      that     such     a     petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Lopez.

             We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented        in   the   materials

before     the   court   and    argument        would    not    aid     the   decisional

process.



                                                                               AFFIRMED




                                            3